— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered July 17, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The hearing court concluded that the detective who questioned the defendant following his arrest inquired of him whether he was represented by an attorney on other charges *730involving marihuana possession and driving without a license that were pending against him when he was arrested for the instant crime. The defendant told him he was not represented by an attorney. We find that these conclusions have factual support in the record and agree with the hearing court that the defendant’s right to counsel was not violated (see, People v Bertolo, 65 NY2d 111, 118-119).
We have considered the defendant’s other contentions and find them to be without merit. Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.